Citation Nr: 0119454	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  98-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney-at-
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1979 to June 1983.

In June 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, denied 
the veteran's claim for service connection for hemorrhoids.  
He appealed to the Board of Veterans' Appeals (Board).  
The Board remanded the case to the RO in January 2000 for 
further development and consideration.  And since completing 
the development requested, the RO has continued to deny the 
claim and returned the case to the Board.


FINDINGS OF FACT

1.  A physician who examined the veteran in June 1979 for 
enlistment into the military confirmed that he had external 
hemorrhoids, which were asymptomatic.

2.  In July 1979, the month after beginning his period of 
active duty in the military, the veteran started receiving 
treatment for complaints of pain, etc., referable to his 
hemorrhoids; he received further treatment for the 
hemorrhoids on various other occasions during service, but 
there was never any objective medical indication of a 
pathological increase in the severity of the hemorrhoids 
during service.

3.  The first objective medical indication of an appreciable 
worsening of the hemorrhoids was not until many years after 
service, in August 1998.


CONCLUSION OF LAW

The veteran's pre-existing hemorrhoids were not aggravated by 
his service in the military.  38 U.S.C.A. §§ 1131, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military, or for aggravation 
during service of a preexisting condition.  38 U.S.C.A. 
§§ 1131, 1153;  38 C.F.R. §§ 3.303(a), 3.306.

A physician who examined the veteran in June 1979 for his 
military enlistment examination observed that he had external 
hemorrhoids that were "asymptomatic."  He began serving on 
active duty later that month, and the during the following 
month, July 1979, he was seen for complaints of hemorrhoids 
of 1-week duration; they were not bleeding, however.  He also 
complained of constipation.  During the objective clinical 
portion of the evaluation, the examining physician observed a 
large, external hemorrhoid.  He prescribed medication, an 
Anusol suppository and Dubacitin ointment.

The veteran again complained of constipation with rectal pain 
a few months later, in December 1979, and his hemorrhoids 
were evident on objective clinical examination.  The 
examining physician again prescribed medication, Dulcolax 
tablets and Metamucil.  The veteran had further complaints of 
constipation in November 1980, indicating that he had not had 
a bowel movement in 9 days.  In December 1980, while 
receiving treatment for a possible stomach virus, 
he indicated that he had not been experiencing any diarrhea 
and that he had normal stools and a regular bowel movement-
brown.  He had no complaints of hemorrhoids or bleeding from 
them.  Later in December 1980, he again complained of 
hemorrhoids and constipation, which he said that he had been 
experiencing for 7 days.  It was noted that he had a history 
of problems with hemorrhoids, and the examining physician 
also described them as only "mild."  The treating physician 
again prescribed medication, Milk of Magnesia and Anusol 
suppositories.

During a March 1982 physical examination, the veteran 
indicated that he did not have any medical problems and that 
he was in "good health."  There also was no objective 
clinical evidence of any problems with diarrhea or 
constipation, or with his colon or digestive tract in 
general.  But he had further complaints of constipation in 
November 1982, which he said that he had been experiencing 
for about 2 or 3 days.  The examining physician prescribed 
medication.

While undergoing another physical examination a few months 
later, in February 1983, the veteran again indicated that he 
did not have any medical problems.  There also was no 
objective clinical evidence of any problems with diarrhea or 
constipation, or with his colon or digestive tract in 
general.  However, later in February 1983, he again 
complained of experiencing constipation.  But he said that he 
only had been having problems with it for 1 week.  He also 
acknowledged that he had not taken any medication or a 
laxative for it.  Hemorrhoid tags also were observed while 
being examined.  The examining physician recommended the 
veteran drink more water to alleviate his constipation; he 
also recommended the veteran change his diet by eating more 
vegetables with grains, and that he take Mylanta after his 
meals if his stomach was upset and Nupercainal ointment for 
the pain caused by his hemorrhoids.  He also told the veteran 
to return to the clinic for further treatment if necessary.

During a physical examination the veteran subsequently 
underwent in April 1983 in anticipation of being discharged 
from the military, he had no complaints concerning his 
hemorrhoids.  He also described his health as "good."  
However, the examining physician did make note of the 
hemorrhoids during the objective clinical portion of that 
evaluation.

The veteran received further treatment for his hemorrhoids in 
May 1983, just prior to his discharge from the military, but 
he indicated that he was not taking any medication for them.  
And on objective physical examination of his rectum, there 
were only "small," external tags-with no indications of 
acute inflammation.  The Nupercainal ointment again was 
prescribed.  His service in the military ended the following 
month, in June 1983.

The veteran alleged during his March 1999 and October 2000 
hearings that, although he had hemorroids when he entered the 
military-as was clinically evident during his June 1979 
military enlistment examination, they were nonetheless 
completely asymptomatic and became appreciably worse during 
service as a result of lifting guns and ammunition.  But in 
alleging this, he apparently mistakenly is equating the 
documented treatment that he received for his hemorrhoids 
during service as prima fascia evidence of aggravation of 
them during service.  However, that is not necessarily the 
case since mere temporary or intermittent 
flare-ups during service of a pre-existing condition are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to the symptoms, actually 
is worsened.  See Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  And despite the veteran's contentions to the 
contrary, there is no objective medical indication that this 
occurred in this particular instance.

The veteran is not entitled to the presumption of soundness 
when he entered the military because even he acknowledges 
that he had hemorrhoids when he began serving on active duty.  
And they even were readily visible during his June 1979 
military enlistment examination-albeit asymptomatic.  The 
presumption of soundness only attaches when there has been an 
induction examination in which the later complained of 
disability was not detected.  See, e.g., Bagby v. Derwinski, 
1 Vet. App. 225 (1991).  That did not occur here; rather, the 
hemorrhoids were very apparent-particularly since they were 
"external" and not internal.  The dispositive issue thus 
becomes whether there was a pathological increase in the 
severity of the hemorrhoids during service.  And the Board 
finds there was not.

Although the veteran obviously received treatment on various 
occasions during service for his preexisting hemorrhoids (and 
for constipation in general), the hemorrhoids did not 
actually increase in severity during service.  In a precedent 
case, Verdon v. Brown, 8 Vet. App. 529 (1996), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the usual 
effects of treatment during service to ameliorate a pre-
existing condition does not automatically constitute 
aggravation during service where the condition is no more 
disabling than it was prior to service.  Indeed, far more 
often than not, even when the veteran had to receive 
treatment for his hemorrhoids during service because of a 
flaring up of them, they still were not bleeding or inflamed 
and usually only small and mild.  Furthermore, there is no 
objective medical evidence documenting a recurrence of the 
hemorrhoids for many years after service to otherwise suggest 
they were exacerbated during service.

The veteran underwent surgery while hospitalized at the 
University of Arkansas Medical Sciences Campus and at the VA 
Medical Center (VAMC) in Little Rock from December 1997 to 
January 1998.  But the procedure, a cholecystectomy, was for 
a 2-3 month history of pain in the right upper quadrant of 
his abdomen due to acute cholelithiasis.  He said the pain 
radiated towards his back and that large, fatty meals 
exacerbated his pain.

When later examined by VA for compensation purposes in March 
1998, the veteran said that his hemorrhoids became swollen 
and irritated, that they bled periodically, and that he had a 
history of them dating back to service.  He also said that he 
used Preparation-H whenever he used a medication to treat 
them, and that his doctor at the VAMC in Little Rock had told 
him that surgery would not help.  He denied experiencing any 
constipation or diarrhea.  During the objective clinical 
portion of that evaluation, there was evidence of large, 
external hemorrhoids, but the hemorrhoids were not inflamed, 
and there were no signs of bleeding from them.

The veteran experienced a flaring up of his hemorrhoids in 
August 1998, however, and he was seen in the outpatient 
clinic at the VAMC in Little Rock.  He again noted a history 
of hemorrhoids dating back to service, and he said they had 
been painful and bled ("ooze[d]") on occasion, and that he 
had noticed "more problems" with them since his gall 
bladder surgery (i.e., cholecystectomy) in December 1997.  
His pain was so severe due to his "marked" hemorrhoids that 
he could not complete a rectal examination-but that 
notwithstanding, it appeared that he had a prolapsed internal 
hemorrhoid that was very tender, as well as some external 
hemorrhoid tissue.  The diagnosis was chronic symptomatic 
hemorrhoids.  So the examining physician recommended the 
veteran have a diet high in fiber and that he undergo further 
clinical evaluation and workup-which he did in early 
September 1998 involving an anoscopy.  But unfortunately, the 
procedure could not be completed because of his anal 
prolapse.  However, when examined later in September 1998, 
his pain had improved and his bleeding resolved, although he 
continued to have skin tags.  He declined to undergo surgery 
(a hemorrhoidectomy).

While this medical evidence shows a definite worsening of his 
hemorrhoids in August 1998, there is no objective medical 
indication of such a pathological exacerbation prior to then.  
All of the treatment during service was for far less severe 
manifestations of the hemorrhoids, and there is no medical 
evidence showing the symptoms were appreciably worse during 
the years immediately after service, or for even many ensuing 
years prior to August 1998.  Merely because the veteran 
apparently continued to experience the hemorrhoids after 
service is not, in turn, tantamount to concluding they were 
aggravated during service.  This especially is true in this 
particular instance since, at times, he has alleged that he 
required treatment by a doctor for his hemorrhoids as early 
as 1986, whereas at other times he has acknowledged something 
completely different-that he did not actually require any 
treatment for his hemorrhoids after service until 1990, at 
the very earliest.  Compare and contrast, for example, the 
testimony that he gave under oath during his March 1999 
hearing with the testimony that he gave during his more 
recent hearing in October 2000.  "The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  
But even irrespective of the inconsistencies in the veteran's 
oral and written testimony, the fact remains that he simply 
has failed to show a pathological worsening of his 
hemorrhoids during service, or even for many years after 
service.  So his claim for service connection, based on 
aggravation of the preexisting condition while on active duty 
in the military, must be denied.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; see also Sanders v. Derwinski, 
1 Vet. App. 88 (1990).

The buddy statement submitted in March 1998 by the veteran's 
friend and fellow serviceman is not sufficient to show 
aggravation of the preexisting hemorrhoid condition during 
service, neither are the various similar statements from the 
veteran, himself, because this does not constitute competent 
medical evidence.  See McIntosh v. Brown, 4 Vet. App. 553 
(1993).

In denying the claim for service connection for hemorrhoids, 
the Board is mindful of the rather recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify the veteran of information and 
evidence that is necessary to substantiate his claim.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Ordinarily, this change in law during the pendency of the 
appeal, due to the VCAA, might require remanding this case to 
the RO for compliance with the notice and duty to assist 
provisions contained in the new law, and because the RO 
typically would not have had an opportunity to consider 
whether any additional notification or development action is 
required under the VCAA-thereby raising the possibility of 
potentially prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  However, a 
remand is not necessary in this particular instance because 
the RO sent the veteran a development letter in February 1998 
apprising him of the legal requirements for establishing his 
entitlement to service connection based on aggravation, and 
the type of evidence necessary to support his claim, 
and since the RO again advised him of this and the reasons 
and bases for its decision when notifying him of it in June 
1998.  Moreover, the RO provided even further notice of this, 
and of the applicable laws and regulations, in the July 1998 
Statement of the Case (SOC) and more recently in the 
Supplemental Statements of the Case (SSOCs) issued in April 
1999, April 2000, and November 2000.  The veteran also has 
had the opportunity to testify at two different hearings at 
the RO, initially in March 1999 and more recently in October 
2000.  And the Board even remanded his case to the RO in 
January 2000 for further development of the evidence.

Since the veteran has had ample opportunity to submit 
additional evidence supporting his allegations, and since all 
of the evidence that he has identified has been obtained, 
with no other evidence forthcoming, he is not prejudiced by 
the Board going ahead and adjudicating his claim without 
first remanding it to the RO to comply with the VCAA.  See, 
e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.)  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (... 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)


ORDER

The claim for service connection for hemorrhoids is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

